               Case 19-31737 Document 34 Filed in TXSB on 12/12/19 Page 1 of 1

                                      UNITED STATES BANKRUPTCY COURT
                                        SOUTHERN DISTRICT OF TEXAS


In     Saumen Prasad
Re:    Aishwarya Lakshmi                                                         ENTERED
       Debtor(s)                                           Case No.: 19−31737    12/12/2019
                                                           Chapter: 7


                                              ORDER CLOSING CASE


The estate has been fully administered. Therefore, the Court orders:

1. Lowell T Cage is discharged as trustee of the estate.

2. The Trustee's bond is cancelled.

3. The case is closed.




Signed and Entered on Docket: 12/12/19
